FILED
                              NOT FOR PUBLICATION                           SEP 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE LUIS RANGEL-LEDESMA,                         Nos. 05-71966
                                                       05-75104
               Petitioner,
                                                  Agency No. A076-842-691
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       In these consolidated petitions for review, Jose Luis Rangel-Ledesma, a

native and citizen of Mexico, petitions for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”)



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal order, and the BIA’s order denying his motion to reopen proceedings

based on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen.

Maravilla-Maravilla v. Ashcroft, 381 F.3d 855, 857 (9th Cir. 2004) (per curiam).

We dismiss the petition for review in No. 05-71966, and grant the petition for

review in No. 05-75104.

      The BIA abused its discretion in determining that Rangel-Ledesma’s

ineffective assistance of counsel claim was not new and could have been presented

during the pendency of the appeal. See 8 C.F.R. § 1003.2(c)(1) (evidence must not

have been available to be presented “at the former hearing”); see also Bhasin v.

Gonzales, 423 F.3d 977, 987 (9th Cir. 2005) (explaining that 8 C.F.R. §

1003.2(c)(1) requires that the evidence must not have been available to be

presented at the former hearing before the IJ).

      We do not address the petition for review in No. 05-71966 in light of our

disposition in No. 05-75104.

      IN NO. 05-71966: PETITION FOR REVIEW DISMISSED.

   IN NO. 05-75104: PETITION FOR REVIEW GRANTED;
REMANDED.




                                          2                                   05-75104